Donald L. Corbin, Judge. The present case was brought by the appellee, seeking a change in the custody of a nine-year-old child and the deletion of child support. Appellant, the child’s mother, counter-claimed for an increase in child support payments. The court continued the custody of the nine-year-old child in her mother and awarded the father visitation from June 5 through August 20 of each year. This appeal is taken only with respect to the portion of the order that denies the mother visitation rights during the summer months. We reverse and remand. This is a case of first impression. Generally, where the court has granted a nine-month/three-month split custody, the non-custodial parent is awarded visitation rights by the trial court and this award is usually affirmed on appeal with little or no discussion about the visitation privileges. See Stephenson v. Stephenson, 237 Ark. 724, 375 S.W.2d 659 (1964). The issue on appeal has always been the split custody and not the denial of visitation. Drewry v. Drewry, 214 Ark. 540, 216 S.W.2d 888 (1949). Whether you call the nine/three split, "custody”, “split custody”, or "visitation”, the effect on a minor child is the same no matter what label is used. In the instant case, this nine-year-old child may not see her mother or her sister for nearly three months out of each and every year. The most common custody arrangement is the placement of the child in the custody of one parent, with visitation granted to the non-custodial parent. In such cases, the general rule on visitation is that where custody is placed with one parent, the other is allowed reasonable visitation. Reasonable visitation is determined by the child’s best interest. Some of the factors considered are the wishes of the child, the capacity of the party desiring visitation to supervise and care for the child, problems of transportation and prior conduct in abusing visitation, the work schedule or the stability of the parties and the relationship with siblings and other relatives. In the instant case, there were no findings by the trial court concerning his denial of visitation to the mother during the period of extended summer visitation with the father. Although the appellee-father made much-to-do about the appellant-mother working and not being a “full-time mother”, there was no evidence that she was anything but a devoted, loving mother who worked so that she could provide for her children. Doctor Travis Tunnel, a qualified psychologist, who examined appellant and her daughter prior to the hearing, testified that the child saw her mother as her “primary parent”, the person the child looked to for security. When questioned about whether he felt granting custody to the father would be good for the child, Dr. Tunnel responded unconditionally in the negative. The reasons he gave for his opinion were that such a change would be taking the child away from her primary parent and also taking her away from a sister figure with whom the child “had formed a close love tie.” We believe that the trial court’s order is manifestly against the best interest and welfare of the child. The courts of Arkansas have long recognized that the best interest of the child is the polestar for making judicial determinations concerning custody and visitation matters. We do not believe the evidence submitted to the trial court substantiates the court’s order denying appellant and her daughter the opportunity to see each other for a three-month period. We reverse and remand for the trial court to enter such orders as he deems necessary to provide appellant reasonable visitation privileges during the three-month period the child spends with her father. Reversed and remanded. Cracraft, J., dissents.